DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 2-3, 6-10, 13, 17, and 19-20 in the reply filed on January 21, 2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II are directed to a single general inventive concept thus the requirement for unity of invention is fulfilled.  This is not found persuasive because the actual nucleotide sequence for each of Group I and Group II is different such that the two nucleotide sequences of Groups I-II do not even share the minimally required 90% identity. In fact, the two sequences, SEQ ID NO:4 and SEQ ID NO:6, share only about 83% sequence identity thus the the inventive concept of the two Groups is not the same. Hence, unity of invention is not present between Group I and Group II. As indicated in the election/restriction requirement mailed on November 29, 2021, claims belonging to Group II will be examined when the linking claim, claim 1, is found allowable.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-11 and 13-20 are pending in the instant application. Claims 4-5, 11, 14-16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-3, 6-10, 13, 17, and 19-20 are under examination on the merits in the instant case.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the word “novel” is not descriptive of the invention.  Correction is required.  See MPEP § 608.01(b).

The abstract is also objected to because it contains legal phraseology “said”, which should be avoided.

The title of the invention is not descriptive. Note that the word “novel” is not descriptive of the invention. A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because the specification does not contain appropriate U.S. Application sections including brief description of the drawings, which should appear before “DETAILED DESCRIPTION OF THE INVENTION” at page 9. 
Applicant is required to follow the guidelines set forth below. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 10 recites “A cell” thus encompasses an in vivo cell in a human organism, thereby reading on a human organism. 
For examination purpose, the “cell” will be interpreted as an isolated cell. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 13, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The instant claims require that the polynucleotide should have a mutation located at the start codon at position 819 of SEQ ID NO:2. 
For discussion purpose, the following segment of SEQ ID NO:2 is copied from the sequence listing, wherein position 819 is boxed. 

    PNG
    media_image1.png
    15
    506
    media_image1.png
    Greyscale

As shown above, the 3-mer at positions 817-819 (GGC) is not ATG thus does not qualify as a start codon. Hence, the claims recite incorrect, conflicting limitations regarding the “start codon” and “position 819 of sequence SEQ ID NO:2”, thereby rendering the claims indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, 13, 17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The instant claims require that the polynucleotide should have “at least a mutation avoiding supplementary transcript(s) generated from frameshift start codon(s)”, wherein the mutation is located at the start codon at position 819 of SEQ ID NO:2. 
As explained in the §112(b) rejection above, the 3-mer at positions 817-819 (GGC) is not ATG thus does not qualify as a start codon. In addition, it is noted that there is no relevant prior art that teaches that a 3-mer comprising position 819 of SEQ ID NO:2 qualifies as a start codon. 
In fact, the instant specification also acknowledges on the record that “CAT” at positions 819-821 of SEQ ID NO:2 is “ATG in the antisense direction” thus discloses “the antisense start codon located at position 819” (emphasis added). See page 12. Hence, the specification at best describes that positions 817-819 of the antisense strand of SEQ ID NO:2 constitute an ATG antisense start codon thus fails to describe that position 819 of SEQ ID NO:2 qualifies as a start codon as claimed. 
Now, regarding the limitation of “having at least a mutation avoiding supplementary transcript(s) generated from frameshift start codon(s)”, the instant specification does not provide any structure-function correlation between the polynucleotide of SEQ ID NO:2 having a mutation at position 819 or additional mutations at positions 429 and 1431 has a function of “avoiding supplementary transcript(s) generated from frameshift start codon(s)”. The disclosure of the instant specification is heavily invested in showing that “FKRP-OTPcomp” provides a higher FKRP protein level compared to the wild-type FKRP or other FKRP sequence variants. See Figures 2A-2C. This overproduction of FKRP protein by “FKRP-OTPcomp”, which is identified as SEQ ID NO:4 (see Table 1), does not show that supplementary transcripts generated from frameshift start codons are avoided as claimed. Note that the polynucleotide of SEQ ID NO:7 (“FKRP-OPT-10”) comprising mutations at positions 429, 819, and 1431 thus reading on single mutation at position 819 of SEQ ID NO:2, wherein the polynucleotide has the function of increasing FKRP protein production, if the increased FKRP protein production should be deemed equivalent to the instantly claimed function of “avoiding supplementary transcript(s) generated from frameshift start codon(s)”. Hence, the instant specification fails to adequately describe the genus of the instantly claimed polynucleotide. 
Note that there is no relevant prior art teaching that SEQ ID NO:2 having mutations at the recited positions avoid supplementary transcripts generated from frameshift start codons. As such, the instant specification must provide the claimed limitation with sufficient detail in order to comply with the written description requirement as the content and specificity of the disclosure is inversely correlated with the prior art knowledge. See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the subject matter as claimed at the time of filing.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635